Citation Nr: 1725328	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2002 and September 2010 rating decisions by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2014, the Board remanded the matter for additional development.

An April 2002 rating decision had denied the Veteran service connection for an acquired psychiatric disability based on a finding that such disability was not shown.  Treatment records received within one year following the decision showed treatment for a psychiatric disability.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered to have been filed in connection with the claim which was pending (requiring readjudication).  See 38 C.F.R. § 3.156(b).  Therefore, the April 2002 rating decision did not become final and that rating decision is on appeal before the Board.

In July 2010, the Veteran filed a claim of service connection for PTSD, which was denied in a September 2010 rating decision.  Inasmuch as the April 2002 rating decision did not become final and the September 2010 rating decision also addresses psychiatric disability, the issue is characterized as stated.

The Board's February 2014 remand also addressed the Veteran's claim seeking a total disability rating based on individual unemployability (TDIU).  A September 2015 rating decision granted TDIU effective July 1, 2015.  The Veteran has not expressed disagreement with that decision.  That matter is therefore no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Veteran contends that his psychiatric disability is related (secondary) to his service-connected diabetes with complications.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  His service-connected disabilities include peripheral neuropathy of both lower extremities; diabetes mellitus type II with nephropathy and third toe partial amputation left foot with scar; peripheral neuropathy of both upper extremities; tinnitus; right fifth finger fracture; external hemorrhoids; acne vulgaris; and hearing loss.

The February 2014 Board remand instructed that the Veteran be afforded a new VA examination to resolve whether he has a diagnosis of PTSD related to a fear of hostile military activity during his time in Vietnam, and to obtain an adequate opinion regarding whether his depression is related to his service or was caused or aggravated by his service-connected disabilities.

On July 2015 VA examination, the examiner opined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria because his symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria; the examiner opined that the current report of re-experiencing symptoms noted in the Vet Center evaluation is inconsistent and has no bearing on the Veteran's level of current function.  The diagnoses on examination included major depressive disorder, recurrent, moderate in partial remission and alcohol use disorder in sustained remission.  The examiner noted the Veteran's long history of depression related to interpersonal stress (2 divorces, numerous failed relationships, and a long history of infidelity), and a history of childhood abuse that prompted narcissistic traits and caused difficulties in maintaining relationships, and that he has been in treatment at VA since 2002 consistently for depression and interpersonal difficulties.  The examiner opined that the Veteran meets the criteria for major depressive disorder in partial remission and that his condition is less likely than not related to his military service.  No further rationale was offered in support of this opinion.

The probative value of a medical opinion rests in part on the explanation of rationale for the opinion.  The Board finds the July 2015 VA examination and medical opinion report to be inadequate because the examiner failed to provide any real rationale for the negative opinions stated, and did not address whether the Veteran's psychiatric disability was caused or aggravated by his service-connected disabilities; indeed, the examiner did not address the secondary service connection theory of entitlement at all.  Further development for an adequate medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, any outstanding (updated) records of VA evaluations or treatment the Veteran may have received for psychiatric disability are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any outstanding (updated to the present) clinical records of VA evaluations and treatment the Veteran has received for psychiatric disability.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.  
2.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The AOJ should advise the examiner whether the circumstances of the Veteran's service were consistent with a fear of hostile action.  The entire record must be reviewed in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a)  Please identify (by diagnosis) each psychiatric disability entity found.  If no psychiatric disability is diagnosed, reconcile such finding with the fact that the Veteran has received private and VA psychiatric treatment and has been assigned various psychiatric diagnoses.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis.  Specifically, indicate whether or not the Veteran meets the criteria for a diagnosis of PTSD based on fear of hostile action.  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met, and reconcile such finding with the April 2013 Vet Center report that shows a diagnosis of PTSD related to service.

b)  Regarding each psychiatric disability entity other than PTSD diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) directly related to the Veteran's active service or was caused or aggravated by his service-connected disabilities.  

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

